[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10093         ELEVENTH CIRCUIT
                                        Non-Argument Calendar      AUGUST 10, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                          D.C. Docket No. 6:10-cr-00009-ACC-DAB-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                 versus

MATTHEW S. STEARMAN,
a.k.a. Kerensky,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (August 10, 2011)

Before EDMONDSON, CARNES, and KRAVITCH, Circuit Judges.

PER CURIAM:
      Matthew Stearman appeals his sentence of 210 months imprisonment and a

lifetime of supervised release resulting from his conviction for distribution of

child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(B) and (b)(1), which

carry a statutory maximum sentence of 240 months imprisonment. Stearman

contends that his sentence is grossly disproportionate to the offense he committed,

thus constituting cruel and unusual punishment under the Eighth Amendment.

      Stearman did not, however, object to his sentence on that ground in the

district court, so we review only for plain error. United States v. Raad, 406 F.3d

1322, 1323 (11th Cir. 2005). “Plain error occurs where (1) there is an error;

(2) that is plain or obvious; (3) affecting the defendant’s substantial rights . . . ;

and (4) that seriously affects the fairness, integrity, or public reputation of the

judicial proceedings.” Id. (quotation marks omitted). “An error is not plain

unless it is contrary to explicit statutory provisions or to on-point precedent in this

Court or the Supreme Court.” United States v. Schultz, 565 F.3d 1353, 1357 (11th

Cir. 2009).

      “In general, a sentence within the limits imposed by statute is neither

excessive nor cruel and unusual under the Eighth Amendment.” United States v.

Johnson, 451 F.3d 1239, 1243–44 (11th Cir. 2006) (quotation marks omitted)

(holding that a 140-month sentence for producing and distributing child

                                            2
pornography was not cruel and unusual, because the sentence was less than the

statutory maximum). In fact we have “never found a term of imprisonment to

violate the Eighth Amendment, and outside the special category of juvenile

offenders the Supreme Court has found only one to do so.” United States v.

Farley, 607 F.3d 1294, 1343 (11th Cir. 2010). And the one “extraordinary case” in

which the Supreme Court found a violation “was for a sentence of life

imprisonment without parole imposed on a petty criminal who wrote a bad check

for $100, the latest in a string of his relatively minor, nonviolent offenses.” Id. at

1343–44 (citing Solem v. Helm, 463 U.S. 277, 280–81, 103 S.Ct. 3001, 3005

(1983)).

      Even if we assume that Stearman’s sentence was error, the error was not

plain or obvious. Stearman’s sentence was within the statutory range, which in

general means that the sentence does not violate the Eighth Amendment.

Stearman’s case “is not one of those extraordinary cases, one of those exceedingly

rare situations, in which the specified term of imprisonment violates the Eighth

Amendment.” Farley, 607 F.3d at 1344. Accordingly, the district court did not

plainly err in imposing Stearman’s 210-month sentence.

      AFFIRMED.




                                           3